Dismissed and Opinion filed November 27, 2002








Dismissed and Opinion filed November 27, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01114-CR
____________
 
STEVEN RAY WILSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris County, Texas
Trial
Court Cause No. 753,908
 

 
O
P I N I O N
On August 30, 1999, the trial court signed a judgment
adjudicating appellant guilty of the offense of aggravated assault and
sentenced him to confinement for twelve years in the Institutional Division of
the Texas Department of Criminal Justice. 
No motion for new trial was filed. 
Appellant=s notice of appeal was not filed until October 10, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 27, 2002.
Panel consists of Chief Justice Brister and Edelman and Seymore.
Do Not Publish C Tex. R.
App. P. 47.3(b).